DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: Paragraph [0030] lists examples of organometallic complexes but recites the different organometallic complexes in a manner inconsistent with naming conventions for organometallic compounds.  The distinct ligands of the listed organometallic complexes are mashed together as one word, which impedes immediate understanding of the distinct ligands within the organometallic complexes. For example, rimethyltrimethylphosphinegold should be trimethyl (trimethylphosphine) gold1 to delineate that the complex is that of gold with three methyl ligands and a .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehigashi et al. US 2012/0264310 A1 (hereafter “Uehigashi”).
Regarding claim 1 and 5; Uehigashi is directed to a method of forming a nickel film by either a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method (Abstract; [0032]). Uehigashi discloses the process steps of: supplying a nickel alkylaminidinate [aromatic anionic liganded nickel] into a reaction chamber alongside a silicon substrate ([0032], [0033] Chemical Formula 1, [0035], [0036]); and 2 gas and NH3 gas [electrophilic gas and nucleophilic gas respectively, meeting claim 5] ([0032], [0036] – [0039]). Uehigashi as a whole does not recite the use of any gas with oxygen atoms and the embodiments described in the examples form films using elevated temperatures only [substantially not using either one of a gas in a plasma or radical state and a gas containing oxygen atoms] ([0043], [0047], [0051]).

103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda US 2006/0211228 A1 (hereafter “Matsuda”) in view of Uehigashi.

Matsuda US 2006/0211228 (hereafter “Matsuda”).
Regarding claims 1, 2, 4, 5, 8; Matsuda is directed to methods of forming a ruthenium metal layer through an ALD method (Abstract). Matsuda discloses that a precursor used for forming the metal layer may be a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ligands such as ethylcyclopentadienyl [meeting claim 2] ([0021] – [0022]). Matsuda discloses the steps of depositing the precursor onto a substrate in a process [reaction] chamber, then exposing the precursor to a gas of H2, a gas of N2 or a combined gas of H2 [electrophilic gas] and NH3 [nucleophilic gas] at a temperature between 200 to 300°C to deposit a ruthenium metal film ([0007], [0023], [0060]). Matsuda specifically states that the ALD process can be a thermal atomic layer deposition without the use of a plasma ([0055] – [0057]).
While Matsuda does teach that the process gas may be a combination of H2 [electrophilic] and NH3 [nucleophilic], Matsuda does not teach a specific process of supplying a mixture gas containing both the nucleophilic and electrophilic gas.
However, Uehigashi discloses supplying the nickel alkylamidinate onto a substrate at various temperatures between 200 – 350°C followed by the specific mixed gas of H2 and NH3 ([0041], [0044]).Uehigashi further discloses that that a combination of H2 gas and NH3 gas in the context of producing a Ni film allows for better control of the growth rate for a Ni film, lower temperatures for growing a Ni film, reduced carbon impurities, and surface morphology.  ([0022], [0038], Fig. 5 showing relationship of optimization for film thickness or resistivity).  

Regarding claims 6, 7, 9, 10; Matsuda in view of Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Uehigashi as applied to claims 1 – 2 and 4 – 10 above, and further in view of Winter et al. US 2014/0234550 A1 (hereafter “Winter”).
Regarding claim 3, Matsuda in view of Uehigashi does not expressly that the organometallic complex further contains either or both a hydride ligand and a phosphine ligand, in addition to the aromatic anionic ligand and/or alkyl ligand.
Winter is directed to atomic layer depositions for forming metal films on a substrate (Abstract). Winter generally discloses the steps of exposing a substrate to the vapor of a metal-containing compound and then subsequently exposing the metal-containing compound-coated substrate with a reducing agent to form a metal film (Abstract; [0006] – [0012]).  The reaction temperature may be typically maintained between 100 to 200°C. The metal-containing compound is a metal organic compound with the general formula MLn, wherein n is 1 to 8, L is a ligand and different/combinations of ligands may be used for L ([0024]). The metal may be inter alia ruthenium or nickel ([0025]).  The ligands include inter alia alkyl groups, cyclopentadienyl groups, alkylcyclopentadienyl groups and hydride ([0024], Fig. 2, Fig. 3; claims 13, 15 and 20). The reducing agent may be inter alia hydrogen gas, ammonia and combinations thereof ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the organometallic complex of Matsuda by using one that contains both an aromatic anionic ligand and a hydride as a ligand because as taught by Winter, both ligands and their combination are suitable for creating organometallic complexes to be used for ALD deposition. The Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example the naming convention expressed in Gold, trimethyl(trimethylphosphine). NIH Library of Medicine, retrieved from https://chem.nlm.nih.gov/chemidplus/rn/33012-33-8, 2021